Notice of Allowance
This communication is in response to the amendment filed on 06/01/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-15 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jared Dujack (Reg. No. 72,646) on 08/13/2021.

The application has been amended as follows: 

1.    (Currently Amended) A method for checking system requirements of cyber-physical systems in a composite system, the method comprising:
creating a digital twin for each of 
stipulating system requirements for each of the cyber-physical systems; 
each of the cyber-physical system; and
linking at least two or more digital twins;
wherein the linked digital twins each communicate with one another and at least partially interchange respective system requirements with each other;
wherein the linked digital twins are configured to compare the stored system requirements with the interchanged respective system requirements and determine a most restricted requirement of the linked two or more digital twins;
wherein the linked digital twins are configured to adapt the stored system requirements on a basis of the comparison carried out with the interchanged respective system requirements and stipulate the adapted system requirements as a new system requirement, wherein the adapted system requirements are congruent with the most restricted requirement;
wherein at least one of the linked digital twins [[are]] is configured to communicate the new system requirements to at least one other digital twin[[s]] of the linked digital twins.

2.    (Previously Presented ) The method as claimed in claim 1, wherein each digital twin has an engineering part which is used to engineer an associated cyber-physical system.

3.    (Currently Amended) The method as claimed in claim 1, wherein a composite digital twin is created for the composite system of the cyber-physical systems, and the linked digital twins of the cyber-physical systems are linked to the composite digital twin for the composite system.

4.    (Currently Amended) The method as claimed in claim 1, wherein the respective digital twin, in the assigned cyber-physical system of which a change in the stored system requirements at least one other digital twin[[s]] linked to the digital twin, and the linked digital twins compare the changed system requirement with 

5.    (Currently Amended) The method as claimed in claim 4, wherein each change in the stored system requirements is provided with an identifier.

6.    (Currently Amended) The method as claimed in claim 1, wherein the linked digital twins each communicate with the at least one other digital twin[[s]] via a communication interface.

7.    (Currently Amended) The method as claimed in claim 1, wherein respective digital twin is removed from the composite system, the remaining at least one other digital twin[[s]] can resort to original system requirements.

8. (Currently Amended) A system for checking system requirements of cyber-physical systems in a composite system comprising:
a plurality of cyber-physical systems;
a respective digital twin for each respective cyber-physical system of the plurality of cyber-physical systems, wherein system requirements are stipulated for each of the respective cyber-physical system;
wherein the respective digital twin assigned to the respective cyber-physical system is configured to store the system requirements of the respective cyber-physical system directly and/or indirectly;
respective system requirements with each another;
wherein the linked digital twins are configured to compare the stored system requirements with the interchanged respective system requirements and determine a most restricted requirement of the linked two or more digital twins, further wherein the linked digital twins are configured to adapt the stored system requirements on a basis of the comparison carried out with the interchanged respective system requirements and to be able to stipulate the adapted system requirements as a new system requirement, wherein the adapted system requirements are congruent with the most restricted requirement; and
wherein at least one of the linked digital twins [[are]] is configured to communicate the new system requirements to at least one other digital twin[[s]] of the linked digital twins.

9.    (Currently Amended) The system as claimed in claim 8, wherein each digital twin has an engineering part which can be used to engineer an associated cyber-physical system.

10.    (Currently Amended) The system as claimed in claim 8, wherein a composite digital twin is provided for the composite system of the cyber-physical systems, and the linked digital twins of the cyber-physical systems are linked to the composite digital twin for the composite system.

11.    (Currently Amended) The system as claimed in claim 8, wherein the respective digital twin, in the assigned cyber-physical system of which [[a]] the change in [[a]] the stored system requirements occurs, is configured to communicate the change to the at least one other digital twin[[s]] linked to the 

12.    (Currently Amended) The system as claimed in claim 11, wherein each change in the stored system requirements is provided with an identifier.

13.    (Currently Amended) The system as claimed in claim 8, wherein the linked digital twins have a communication interface for communicating with the at least one other digital twin[[s]].

14.    (Currently Amended) The system as claimed in claim 8, wherein a respective digital twin is removed from the composite system, the remaining at least one digital twin[[s]] can resort to original system requirements.

15. (Original) A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1.
 Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
Stipulating system requirements for each of the cyber-physical systems and store the system requirements of respective cyber-physical systems in respective digital twins which are each assigned to each of the cyber-physical system.  Linking two or more digital twins with each communicate with one 
	The closest art of record Chao (US 20180356792 A1) teaches that generation of digital twins for equipment based on the aggregated normalized data and associated relationship metadata.  Compare incoming data for the equipment with its corresponding digital twin to identify deviations.  When new equipment is deployed at a new location, the digital twin is referred corresponding to the type of equipment and the type of environment in which the equipment is deployed, and use this digital twin in conjunction with predicting maintenance issues or generating operational recommendations for the new equipment ([0010]).  Device-level analytic systems can perform local analytics on device data when device-level or equipment-level results are required ([0125]).  The client interface components can include analytic engine designer tools that allow a user to define criteria for moving data and/or analysis results to other analytic systems on higher or lower layers of the system architecture.  These tools allow the user to define migration or scaling criteria to be associated with selected types of analysis results.  The user may configure the analytic scaling component to move selected data items to a specified higher-level analytic system if the analytic system determines that a specified machine is in an abnormal state or other defined state.  The user's defined analytic scaling criteria can be stored on memory associated with the analytic system as part of the system's analytic profile ([0132-0133]).
	Another prior art Zhuang teaches that a real-time data collected in the physical assembly shop-floor should be associated with the assembly shop-floor digital twin.  Simulated the future’s production 
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 8, and 15. Dependent claims 2-7and 9-14 depend from allowed independent claim and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454